The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                         September 17, 2020

                               2020COA136

No. 17CA0317, People v. Black — Juries — Impasse —
Supplemental Instruction When Jurors Fail to Agree —
Modified-Allen Instruction

     A division of the court of appeals concludes that when a

deliberating jury’s question indicates that it might be at an

impasse, the trial court must first determine whether progress

towards a unanimous verdict is likely. After making this threshold

determination, the trial court should exercise its discretion in

deciding whether (and, if appropriate, how) to instruct the jury to

continue deliberating. This threshold determination is necessary

because any instruction to the jury to continue deliberating, even a

modified-Allen instruction, may be improperly coercive based on the

unique circumstances of the case.
     The jury in this case submitted a question to the trial court

suggesting that the jury might be at an impasse. Without making

the threshold determination of whether progress towards a

unanimous verdict was likely, the trial court instructed the jury to

continue deliberating. The division concludes that failing to make

this threshold determination was an abuse of discretion that

requires reversal.
COLORADO COURT OF APPEALS                                      2020COA136


Court of Appeals No. 17CA0317
El Paso County District Court No. 16CR1507
Honorable David A. Gilbert, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Latrice Monique Black,

Defendant-Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division II
                           Opinion by JUDGE PAWAR
                          Román and Tow, JJ., concur

                         Announced September 17, 2020


Philip J. Weiser, Attorney General, Megan C. Rasband, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Tracy C. Renner, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Latrice Monique Black, appeals the judgment of

 conviction entered on jury verdicts finding her guilty of third degree

 assault, driving under the influence (DUI), and two counts of

 resisting arrest. During deliberations, the jury asked the trial

 court, “What happens if we can’t come to a unanimous decision on

 only one charge?” Without further inquiry into whether the jury

 had reached an impasse and how intractable that impasse was, the

 trial court instructed the jury to continue deliberating.

¶2    We conclude that this was reversible error because instructing

 the jury to continue deliberating without any understanding of the

 intractability of the impasse risked coercing the jurors to reach a

 compromise verdict. We therefore reverse Black’s convictions and

 remand with directions. In doing so, we conclude that the evidence

 was sufficient to support her (now reversed) third degree assault

 conviction, therefore permitting retrial on that charge.

                             I. Background

¶3    Police found Black in a Wal-Mart parking lot, asleep in the

 driver’s seat of her car with the driver’s side door open, near two

 empty fifteen milliliter bottles of whiskey (total combined volume of

 less than a shot). The first officer to arrive, Officer Reder,


                                     1
 approached her and attempted to wake her by shaking her

 shoulder. After several shakes and repeated loud inquiries about

 whether she was okay, Black woke up. She was groggy and

 unintelligible at first, but after several minutes was able to converse

 with Officer Reder, paramedics, and other officers.

¶4    While several officers and paramedics were talking to Black,

 who was still seated in her car with the door open, Officer Williams

 went inside the Wal-Mart to view surveillance video of the parking

 lot. The video apparently showed Black’s car entering the parking

 lot about an hour before Officer Reder arrived, parking, and not

 moving. The video apparently did not show Black leaving the car at

 any time.

¶5    After Officer Williams watched the video, he radioed to his

 fellow officers and indicated that Black should be arrested for DUI.

 The officers forcibly removed Black from her car, handcuffed her,

 and attempted to place her in the back of a police car. During this

 process, Black repeatedly exclaimed that she had not driven

 anywhere and had done nothing wrong. The officers managed to

 seat Black in the back of a police car with her hands cuffed behind

 her. But Black kept one leg extended, preventing the door from


                                    2
 closing. As recounted in his trial testimony, Officer Williams “did a

 strike to her calf” in an attempt to inflict enough pain to cause her

 to move her leg and allow the door to close. Eventually, the officers

 were able to close the door with Black inside. But during this

 process, Black scratched the forearm of Officer Corey with her

 fingernails. There was a very faint mark on Officer Corey’s arm, but

 the skin did not break and it did not bleed.

¶6    Based on this scratch, the prosecution charged Black with

 second degree assault on a peace officer. She was also charged

 with DUI, two counts of resisting arrest, and two counts of

 obstructing a peace officer. The prosecution later dropped the two

 obstruction charges and Black was tried on the remaining charges.

¶7    At trial, the evidence included all of the officers’ bodycam

 recordings. But the prosecution neither introduced nor even

 collected the Wal-Mart surveillance video. Instead, Officer Williams

 testified about what he had seen on the surveillance video.




                                   3
¶8    After several hours of deliberation,1 the jury sent the trial

 court its question: “What happens if we can’t come to a unanimous

 decision on only one charge?” Black requested that the trial court

 provide the modified-Allen instruction — “a supplemental jury

 instruction designed to encourage, but not coerce, a deadlocked

 jury into reaching a unanimous verdict.” Fain v. People, 2014 CO
69, ¶ 2. The trial court declined, stating that it did not read the

 jury’s question to be “telling us they have come to an impasse.”

 Instead, the trial court simply instructed to the jury to “please

 continue with your deliberations at this time.” Approximately thirty

 minutes later, the jury returned verdicts on all charges.

¶9    The jury found Black guilty of third degree assault, a lesser

 included offense of second degree assault. It also found her guilty

 of DUI and the two resisting counts. The trial court convicted her

 accordingly.




 1 The record does not clearly reflect how long the jury deliberated.
 Instructions and closing arguments occurred just after lunch on
 November 16, and the jury deliberated until 5:00 p.m. The court
 presented the jury’s question to the parties at 12:45 p.m. the
 following day, though the record does not reflect what time
 deliberations began that morning.

                                    4
¶ 10   At sentencing, the court expressed its desire to suspend

  Black’s jail sentence for third degree assault but ruled that the

  relevant sentencing statutes prevented it from doing so. The court

  therefore sentenced her to two years and one day in jail with work

  release for the assault conviction to run concurrently with shorter

  jail sentences for the other convictions.

¶ 11   Black appeals, arguing that (1) the evidence was insufficient to

  support her assault conviction; (2) the sentence imposed for the

  assault conviction was error; (3) the trial court erred by admitting

  Officer Williams’s testimony about what he saw on the surveillance

  video without admitting the video itself; (4) the trial court erred by

  admitting expert testimony in the guise of lay testimony from one of

  the officers about how much alcohol Black had consumed; and (5)

  the trial court improperly instructed the jury to continue

  deliberating in response to the jury’s question.

¶ 12   We agree with Black that the trial court erred by instructing

  the jury to continue deliberating without first determining whether

  it was at an impasse and, if so, how intractable that impasse was.

  We conclude that this error requires reversal of all her convictions.

  We therefore need not address her remaining arguments, save one.


                                     5
  If Black is correct that the evidence was insufficient to support her

  assault conviction, she cannot not be retried for it. See People v.

  McCoy, 2015 COA 76M, ¶ 29 (defendant may not be retried on a

  charge where the original conviction on that charge was supported

  by insufficient evidence), aff’d on other grounds, 2019 CO 44. We

  therefore address this argument and conclude that the evidence

  was sufficient, thus allowing retrial on the third degree assault

  charge.

            II. The Trial Court’s Response to the Jury’s Question

¶ 13   Black argues that the trial court’s response to the jury’s

  question during deliberations was improper. We review the trial

  court’s response for an abuse of discretion. See Fain, ¶ 17.

¶ 14   If a trial court abuses its discretion by giving a coercive

  instruction to the jury, that error violates the defendant’s

  constitutional rights to due process, an impartial jury, and a

  unanimous verdict. See United States v. Zabriskie, 415 F.3d 1139,

  1148 (10th Cir. 2005). If such an error occurs, we must reverse

  unless the error is harmless beyond a reasonable doubt, meaning

  there is no reasonable possibility the error contributed to the

  conviction. See Hagos v. People, 2012 CO 63, ¶ 11.


                                     6
¶ 15   We conclude that the trial court abused its discretion by

  instructing the jury to continue deliberating without first

  determining whether the jury was deadlocked and, if so, how

  intractably. Because the trial court failed to make this threshold

  determination, we cannot rule out the possibility that the

  instruction was coercive. And because it is possible that the

  instruction was coercive, we cannot say that the error was harmless

  beyond a reasonable doubt. We must therefore reverse.

          A. How to Respond to a Jury’s Indication of Impasse

¶ 16   When responding to a jury question raising the possibility of

  an impasse during deliberations, a trial court cannot “give an

  instruction that expressly or impliedly coerces the jury to reach a

  verdict regardless of whether that would require a juror to

  ‘surrender his conscientious convictions to secure an agreement.’”

  People v. Munsey, 232 P.3d 113, 119 (Colo. App. 2009) (quoting

  Lowe v. People, 175 Colo. 491, 494-96, 488 P.2d 559, 561-62

  (1971)). An instruction directing the jury to continue deliberating

  risks coercing jurors to abandon their conscientious convictions

  about the case for the sake of reaching a unanimous verdict. See

  People v. Schwartz, 678 P.2d 1000, 1012 (Colo. 1984).


                                    7
¶ 17   Whether an instruction is coercive “will necessarily depend on

  the content of the instruction and the context in which it is given.”

  Gibbons v. People, 2014 CO 67, ¶ 30. If it is early in deliberations

  and the jury is making progress towards a verdict, an instruction to

  continue deliberating, even an unqualified one, carries little coercive

  risk. That same instruction, however, given to a jury that has been

  deliberating for longer and is making little or no progress towards a

  verdict, carries significant coercive risk. And the coercive risk is

  even greater if the unqualified instruction to continue deliberating

  is given to a hopelessly deadlocked jury that has been deliberating

  for days. Put simply, the coercive risk attached to any instruction

  to continue deliberating increases with the intractability and

  duration of the jury’s impasse.

¶ 18   The trial court can mitigate some of this coercive risk by giving

  a modified-Allen instruction instead of an unqualified instruction to

  continue deliberating. The modified-Allen instruction provides:

             It is your duty, as jurors, to consult with one
             another and to deliberate with a view to
             reaching a verdict, if you can do so without
             violence to individual judgment. Each of you
             must decide the case for yourself, but do so
             only after an impartial consideration of the
             evidence with your fellow jurors. In the course


                                     8
            of your deliberations, do not hesitate to
            reexamine your own views and change your
            opinion if convinced it is erroneous. But do
            not surrender your honest conviction as to the
            weight or effect of evidence solely because of
            the opinion of your fellow jurors, or for the
            mere purpose of returning a verdict.

  COLJI-Crim. E:18 (2019).

¶ 19   So, what must the trial court do when the jury suggests it

  cannot agree on a verdict? First, the trial court must conduct a

  threshold inquiry: What is the likelihood of progress towards a

  unanimous verdict if deliberations continue? See People v. Lewis,

  676 P.2d 682, 687 (Colo. 1984) (“[A]ny additional instruction

  directed towards averting a deadlocked jury should be preceded by

  an inquiry ‘as to whether any progress has been made toward

  reaching an agreement and what the likelihood is for such future

  progress.’” (quoting Lowe, 175 Colo. at 495-96, 488 P.2d at 561)),

  superseded by statute on other grounds as recognized in People v.

  Richardson, 184 P.3d 755, 761-62 (Colo. 2008).




                                   9
¶ 20   If progress is likely, there is no impasse and the trial court can

  give the jury an unqualified instruction to continue deliberating.2

¶ 21   If the trial court determines that progress is “unlikely,” the

  court may, in its discretion, give a modified-Allen instruction. Id. at

  689; see Schwartz, 678 P.2d at 1012. Although the fact that the

  jury is at something of an impasse increases the coercive risk of any

  instruction to continue deliberating, the modified-Allen instruction’s

  prophylactic exhortations mitigate this risk.

¶ 22   But a modified-Allen instruction’s prophylactics are not strong

  enough to sufficiently mitigate the most powerfully coercive

  circumstances. As our supreme court recognized in Fain, there is



  2 We note that, though the supreme court in Lewis stated that, in
  such a case, the trial court should “require further deliberation
  without any additional instruction,” People v. Lewis, 676 P.2d 682,
  689 (Colo. 1984), abrogated by statute on other grounds as
  recognized in People v. Richardson, 184 P.3d 755, 761-62 (Colo.
  2008), we do not believe the supreme court meant that the trial
  court can say nothing to the jury upon determining there is no
  impasse. Surely jurors would be left confused if, in response to
  their inquiry about a possible impasse, the trial court brought them
  into the courtroom, asked if progress was still possible, and upon
  being told it was, the trial court simply walked off the bench
  without another word. We therefore read Lewis to say that upon
  learning that further progress is possible, the trial court should
  simply inform the jury that they may return to the jury room to
  continue deliberating.

                                    10
  “the potential that a modified-Allen instruction will coerce a

  hopelessly deadlocked jury into reaching a compromise verdict.”

  Fain, ¶ 19. A modified-Allen instruction is therefore not always

  uncoercive. If it were, a trial court could give one repeatedly, day

  after day to a hopelessly deadlocked jury until it returned a verdict.

  Indeed, our supreme has declined to embrace a per se rule, instead

  indicating its “preference for a case-by-case approach when

  evaluating the coercive effect of a supplemental jury instruction.”

  Gibbons, ¶ 29. So, if progress towards a verdict is not just unlikely

  but is impossible, even a modified-Allen instruction may be

  impermissibly coercive.

                B. The Trial Court’s Response was Error

¶ 23   We cannot know, because the trial court failed to determine,

  whether progress towards a verdict was likely, unlikely, or

  impossible. The jury’s question was open to interpretation. Was

  the question hypothetical? Or did the jury mean that it was truly

  deadlocked on one of the charges? The trial court’s comments

  reflected the court’s uncertainty. In discussing the jury’s question

  with the parties, the trial court initially stated, “[m]y reading of this

  is they are not telling us they have come to impasse. My reading of


                                     11
  this is that they are asking me what happens if we can’t come to a

  unanimous decision on only one charge.” But the court went on to

  state, “I am not all that clear on this,” and “we don’t know what

  they mean by the question.”

¶ 24   We do not envy the position of the trial court in having to

  interpret and respond to such an ambiguous question. But this

  ambiguity did not alleviate the trial court’s duty to make the

  threshold inquiry — if anything, this ambiguity made the threshold

  inquiry even more critical. And because the trial court failed to

  conduct this inquiry, it is impossible for us to now divine the nature

  of the jury’s impasse from the cold record. The best we can do is

  say that, based on the jury’s question, progress towards a verdict

  may have been unlikely or impossible (though the latter is less

  plausible). If either was true, the court’s unqualified instruction to

  continue deliberating was coercive. We therefore conclude that the

  trial court abused its discretion by failing to conduct the threshold

  inquiry into whether progress towards a verdict was likely if

  deliberations continued.

¶ 25   We recognize that in Munsey, another division of this court

  found no coercion and no error under circumstances similar to


                                    12
  ours. In that case, the jury’s question during deliberations was, “[i]f

  the jury is hung on one or more counts, but has reached a verdict

  on the majority of counts, is it considered to be a hung jury for the

  entire case?” 232 P.3d at 119. The court responded, “It is your

  sworn duty to reach verdicts on all counts contained in the

  indictment.” Id. The division held that the court’s response was

  not coercive and not error because “the jury did not categorically

  state that it was unable to reach a verdict” and there was no

  “indication that further deliberations would not result in a verdict

  unless at least one juror voted in contravention of his or her true

  beliefs.” Id. at 119-20.

¶ 26   In Munsey, as here, the trial court did not make an initial (or

  any) determination about whether further deliberations were likely

  to be productive. Id. The Munsey division seemed to hold that this

  oversight did not matter because there was no indication that

  further deliberations would not have been productive. But we think

  this interpretation contravenes the supreme court’s directive in

  Fain, Schwartz, and Lewis — the Munsey division seems to have

  transformed the trial court’s duty to determine to what extent the

  jury is deadlocked into a rebuttable presumption that it is not.


                                    13
¶ 27   As explained above, this threshold determination is critical —

  the coerciveness of an instruction often depends on the

  intractability of the deadlock. Consequently, the determination

  should not be weighted by a presumption at the outset. We

  therefore respectfully disagree with Munsey and decline to follow it.

  See People v. Bondsteel, 2015 COA 165, ¶ 14 (one division of this

  court is not bound by the decision of another), aff’d, 2019 CO 26.

¶ 28   Munsey aside, other Colorado opinions have found no error in

  cases where a trial court instructed the jury to continue

  deliberating without making this threshold determination. See,

  e.g., People v. Hayward, 55 P.3d 803, 807-08 (Colo. App. 2002).

  But we are unaware of any opinion analyzing whether a court’s

  failure to make this threshold determination before instructing it to

  continue deliberating can render the instruction potentially coercive

  and therefore error. We think the absence of the threshold

  determination can render an instruction error based on the

  supreme court’s more recent discussion of this issue in Fain.

¶ 29   In sum, when faced with a jury question that indicates the

  possibility of an impasse, a trial court cannot simply tell the jury to

  continue deliberating. Before instructing the jury to continue its


                                    14
  deliberations, the trial court should determine whether further

  progress towards a unanimous verdict is likely. Optimally, this will

  entail bringing the jury into the courtroom, either collectively or

  juror by juror, and inquiring about the likelihood of progress.

¶ 30   Because the jury’s question here suggested that it was at an

  impasse, the trial court abused its discretion by instructing the jury

  to continue deliberating without first ascertaining the intractability

  of that impasse.

               C. The Trial Court’s Error Requires Reversal

¶ 31   We recognize that we cannot say that the instruction was

  coercive. All we can say is that it was potentially coercive. This

  uncertainty does not mitigate the trial court’s error — on the

  contrary, it is a direct result of the trial court’s error. The trial

  court’s instruction was coercive if further progress was unlikely.

  But we cannot tell whether this was the case because the trial court

  failed to make that determination before giving the instruction.

¶ 32   As explained above, and as the trial court recognized, it was

  possible that the jury was at an impasse on one of the charges

  (which one, we don’t know). The court responded by telling the

  jury, without qualification, to continue deliberating. If the


                                      15
  possibility of further progress was unlikely, the court’s instruction

  may have coerced members of the jury to abandon their

  conscientious convictions for the sake of reaching a unanimous

  verdict. Because it is impossible for us to determine the

  intractability of the jury’s impasse, we cannot say that the court’s

  error was harmless beyond a reasonable doubt. Cf. Germany v.

  People, 198 Colo. 337, 340, 599 P.2d 904, 907 (1979) (Defendant’s

  absence during deliberations and therefore inability to object to

  modified-Allen instruction was reversible because “[i]n the case of a

  modified Allen charge followed by a guilty verdict, it well could be

  that the defendant was prejudiced by the charge. No one can say

  what the jury might have done had not the instruction been given.

  Under these circumstances, obviously an appellate court cannot

  say, ‘this was error but beyond any reasonable doubt it was

  harmless.’”). And because we cannot tell which charge was the

  subject of the impasse, we must reverse all of Black’s convictions.

   III. Evidence was Sufficient to Support Black’s Assault Conviction

¶ 33   As mentioned above, because we reverse all of Black’s

  convictions, including her assault conviction, we address whether

  the evidence was sufficient to support the third degree assault


                                    16
  conviction only to determine whether Black may be retried on it.

  We conclude that the evidence was sufficient and the prosecution

  may retry her for third degree assault.

¶ 34   We review de novo whether the evidence was sufficient to

  support a conviction. See People v. Donald, 2020 CO 24, ¶ 18. In

  doing so, we view the evidence as a whole and in the light most

  favorable to the prosecution, giving the prosecution the benefit of all

  reasonable inferences that might fairly be drawn from the evidence.
Id. at ¶¶ 18-19.

¶ 35   Third degree assault requires that a person knowingly or

  recklessly cause another bodily injury. § 18-3-204(1)(a), C.R.S.

  2019. The criminal code defines bodily injury as “physical pain,

  illness, or any impairment of physical or mental condition.” § 18-1-

  901(3)(c), C.R.S. 2019. Our supreme court has interpreted this

  definition to mean that bodily injury is “at least some physical pain,

  illness or physical or mental impairment, however slight.” People v.

  Hines, 194 Colo. 284, 289, 572 P.2d 467, 470 (1977).

¶ 36   Officer Corey testified that Black scratched his arm while she

  was seated in the police car with her hands cuffed behind her.

  According to his testimony, Officer Corey had his left hand on


                                    17
  Black’s right forearm. Officer Corey testified that with her other

  (left) hand, Black reached up and dug her nails into his left forearm

  for five to ten seconds. The officer testified that he did not notice it

  at first, but that when he did, it caused him pain and “was very

  uncomfortable.” The bodycam videos are too dark to make out the

  events surrounding the scratch. And while the bodycam videos do

  include one officer yelling at Black not to try to bite him, they do

  not include any similar admonishment to stop scratching an officer.

¶ 37   As mentioned above, the evidence also includes photographs

  of Officer Corey’s arm taken immediately after the incident. There

  is nothing in the record indicating that the scratches broke the skin

  or caused any bleeding. And the photographs show faint marks

  where Black scratched the officer’s arm.

¶ 38   We may neither reweigh this evidence nor act as the thirteenth

  juror. See People v. Poe, 2012 COA 166, ¶ 14. Instead, we must

  credit Officer Corey’s testimony and view it and the photographs of

  the injury in the light most favorable to the prosecution. We then

  take that view of the evidence and determine de novo whether it

  qualifies as bodily injury under our supreme court’s interpretation

  of that term’s definition in the statute.


                                     18
¶ 39    Because (1) our supreme court has interpreted bodily injury to

  mean any “physical pain, illness or physical or mental impairment,

  however slight,” Hines, 194 Colo. at 289, 572 P.2d at 470; and (2)

  we must view the evidence in the light most favorable to the

  prosecution, we must conclude that the evidence was sufficient to

  establish that Black caused Officer Corey bodily injury. She may

  therefore be retried for third degree assault.

                             IV. Conclusion

¶ 40    Black’s convictions are reversed and the case is remanded for

  retrial.

        JUDGE ROMÁN and JUDGE TOW concur.




                                    19